8 A.3d 197 (2010)
204 N.J. 218
In the Matter of Jeffrey P. SQUITIERI, an Attorney at Law.
D-4 September Term 2010, 066906
Supreme Court of New Jersey.
November 22, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-134 and DRB 10-047, concluding that JEFFREY P. SQUITIERI of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1994, should be censured for violating RPC 1.1(a)(gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to communicate) in DRB 10-134, and RPC 1.15(b) (failure to promptly deliver funds to a third person) in DRB 10-047;
And the Disciplinary Review Board having further concluded that respondent should be required to: 1) provide proof of fitness to practice law, as attested by a mental health professional, 2) practice law under the supervision of a practicing attorney, and 3) continue with treatment for his alcohol addiction, until discharged;
And good cause appearing;
It is ORDERED that JEFFREY P. SQUITIERI is hereby censured; and it is further
ORDERED that JEFFREY P. SQUITIERI shall 1) provide to the Office of Attorney Ethics proof that he is fit to practice law, as attested by a mental health professional approved by the Office of Attorney Ethics, 2) practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until further Order of the Court, and 3) continue with treatment for his alcohol addiction, until discharged; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.